Matter of Mayra L. v Jose Ramon M. (2015 NY Slip Op 07747)





Matter of Mayra L. v Jose Ramon M.


2015 NY Slip Op 07747


Decided on October 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2015

Tom, J.P., Andrias, Moskowitz, Kapnick, JJ.


15927

[*1] In re Mayra L., Petitioner-Appellant, —
vJose Ramon M., Sr., Respondent-Respondent.


Larry S. Bachner, Jamaica, for appellant.

Order, Family Court, New York County (Susan R. Larabee, J.), entered on or about September 27, 2013, which denied petitioner's objections to a support magistrate's order denying her motion to vacate an order of child support, entered upon her default, unanimously reversed, on the law, without costs, and petitioner's objections granted to the extent of dismissing petitioner's motion to vacate, without prejudice.
Because the father was not served with petitioner's motion to vacate, the Support Magistrate lacked jurisdiction to entertain the motion, and its order denying the motion is void (see e.g. Crown Waterproofing, Inc. v Tadco Constr. Corp., 99 AD3d 964, 965 [2d Dept 2012]; Golden v Golden, 128 AD2d 672, 673 [2d Dept 1987]). Petitioner is free to renew her motion to vacate upon proper service to the father (see Golden, 128 AD2d at 673).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 22, 2015
CLERK